Citation Nr: 0931238	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, evaluated as 20 percent disabling from 
October 11, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1952 to May 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

While the Veteran in November 2008 requested a personal 
hearing before a Veterans' Law Judge traveling to the RO, he 
thereafter withdrew this request in December 2008.  
Therefore, the Board's adjudication of the current appeal may 
go forward without scheduling him for a hearing.

The claim for a higher initial evaluation for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that tinnitus was present in-service or that tinnitus 
is related to service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Moreover, written notice provided in November 
2007 and January 2008, prior to the appealed from April 2008 
rating decision, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the type of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO obtained and associated with the 
claims file the Veteran's service treatment records and all 
identified and available post-service records.  

The Veteran was also provided a VA examination in connection 
with the appeal in March 2008.  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the Board finds 
the examination adequate to adjudicate the claim because the 
examination took place with the examiner having the claims 
file and the examiner provided an opinion as to the origins 
of the claimant's tinnitus only after an examination of the 
appellant and a review of the record on appeal.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his tinnitus was caused by his 
being exposed to loud noise as a gunners mate during the 
Korea War including from the firing of all types of small 
arms and Naval guns.  It is also requested that the Veteran 
be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

In adjudicating claims for service connection, it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

As to service incurrence under 38 C.F.R. § 3.303(a), 
initially the Board notes that the Veteran's occupational 
specialty was gunners mate.  Moreover, the Veteran is both 
competent and credible to report on the fact that he was 
exposed to small arms and naval gunfire noise while on active 
duty.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Charles v. Principi, 16, Vet. App. 370 (2002).  
Therefore, the Board will concede that he was exposed to loud 
noises while on active duty.  

However, service treatment records, including the May 1956 
separation examination, are negative for complaints, 
diagnoses, or treatment for tinnitus.  Therefore, entitlement 
to service connection for tinnitus based on in-service 
incurrence must be denied, despite the fact that the Veteran 
was exposed to small arms and naval gunfire noise while on 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1956 and first 
being diagnosed with tinnitus at the March 2008 VA 
examination to be compelling evidence against finding 
continuity.  Put another way, the over 40 year gap between 
the Veteran's discharge from active duty and the first 
evidence of tinnitus weighs heavily against his claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Buchanan, supra; Charles, supra.  
However, upon review of the claims folder, the Board finds 
that the Veteran's assertions that he has had tinnitus since 
service are not credible.  In this regard, his claim of 
having problems with ringing in his ears since active duty is 
contrary to what is found in the in-service and post-service 
medical records including the May 1956 separation 
examination.  The Board also finds it significant that the 
Veteran told his March 2008 VA examiner that he only had a 
five year history of tinnitus.  Likewise, the Board finds 
significant that, while the Veteran complained of problems 
with ringing in his ears since service, he did not refer to 
this problem when he submitted his previous service 
connection claim in 1956 and nothing in the medical records 
found in the claims file at that time noted a problem with 
tinnitus.  If he did have problems with tinnitus since active 
duty, it would appear only logical that he would claim such a 
disability at that time.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for 
tinnitus for twelve years following his separation from 
active duty, than the Veteran's report of a history of 
ringing in his ears since service.  Therefore, entitlement to 
service connection for tinnitus based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's tinnitus and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the March 2008 VA examiner opined after a review of the 
record on appeal and an examination of the claimant that it 
was not related to his military service.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions)

As to the Veteran and his representative's claims that the 
appellant's tinnitus was caused by his military service and 
in-service noise exposure, laypersons are generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

However, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  The Board finds that tinnitus is such a 
condition.  Charles, supra.  In such cases however, the Board 
is within its province to weigh the lay statements and to 
make a credibility determination as to whether that evidence 
is sufficient to establish service connection due to service 
incurrence, a superimposed disease or injury creating 
additional disability, continuity of symptomatology, and/or a 
nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Buchanan, supra; Charles, supra.   
However, as noted above, the Board finds that the Veteran's 
assertion of tinnitus since service lacks credibility.  Thus, 
the Board places greater probative value on the VA medical 
opinion cited above.  The examiner specifically considered 
the Veteran's in-service noise exposure and his lack of 
significant noise exposure after service when rendering his 
opinion.  Furthermore, the examiner reviewed the Veteran's 
claims folder including service treatment records in 
conjunction with the examination.  

Based on the discussion above, the Board also finds that 
service connection for tinnitus is not warranted based on the 
initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.




REMAND

As to the claim for a higher initial evaluation for bilateral 
hearing loss, the Veteran in his November 2008 VA Form 9 also 
expressed dissatisfaction with the 20 percent rating assigned 
his disability in the April 2008 rating decision.  See 
38 C.F.R. § 20.201 (2008).  No further action was taken by 
the RO.  Therefore, a remand for a statement of the case is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following action:

The RO/AMC should issue a statement of 
the case with respect to the claim for a 
higher initial evaluation for bilateral 
hearing loss.  If the Veteran files a 
timely substantive appeal as to this 
issue, it should be returned for review 
by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


